

THIRD AMENDMENT OF
MOSAIC NONQUALIFIED DEFERRED COMPENSATION PLAN
(2006 Statement)
The Mosaic Nonqualified Deferred Compensation Plan (2006 Statement) (hereinafter
referred to as the “Plan Statement”) is hereby amended as provided below. This
amendment is intended to clarify the Plan. The amendment below is not intended
to make any changes that would cause a violation of section 409A of the Internal
Revenue Code or its accompanying regulations. If a change in this amendment is
determined to be a violation of section 409A, the amendment shall not be
effective and shall be disregarded with respect to the rules governing benefits
under the Plan. The amendment below is not intended to make any changes that
would cause a loss of grandfather status with respect to the changes made to
section 162(m) under the Tax Cuts and Jobs Act of 2017.


1.ACCOUNT. Effective January 1, 2019, Section 1.1(a)(ii) shall be amended (i) to
change the ending from “.”” to “;” and”, and (ii) to add a new Section
1.1(a)(iii) that reads as follows:


(iii) The Optional Contributions, if any, made on the Participant’s behalf
pursuant to Section 3.3, termed the “Optional Contribution Account.”


2.ELECTIVE DEFERRALS. Effective January 1, 2019, Section 1.1(o) is clarified by
changing the reference from “Section 3.2” to “Section 3.1”.


3.OPTIONAL CONTRIBUTION. Effective January 1, 2019, a new Section 1.1(u) is
added to the Plan Statement (with the existing Section 1.1(u) renumbered as
Section 1.1(v) and subsequent Sections and cross-references renumbered as
applicable) and the new Section 1.1(u) added shall read as follows:


(u)
“Optional Contribution” means a contribution to the Plan made by the Company
pursuant to Section 3.3.



4.RESTORATION CONTRIBUTION. Effective January 1, 2019, Section 1.1(bb) (prior to
this amendment, Section 1.1(aa)) is clarified by changing the reference from
“Section 3.3” to “Section 3.2”.


5.RESTORATION CONTRIBUTION. Effective January 1, 2019, Section 3.2(g) is amended
to read as follows:


(g)
Distribution Elections. For restoration contributions prior to January 1, 2019,
a Participant shall not be able to make an initial distribution election with
respect to the Participant’s restoration contributions. For restoration
contributions for Compensation earned on and after January 1, 2019, a
Participant may make a distribution election with respect to the Participant’s
restoration contributions for each year provided the election is made before the
start of that year and meets the other election requirements set by the Company
and section 409A of the Code. A Participant may make an






--------------------------------------------------------------------------------




election to delay payment of restoration contributions as allowed under Section
4.1(e).


6.OPTIONAL CONTRIBUTION. Effective January 1, 2019, Article 3 shall be amended
(i) to renumber Section 3.3 (Crediting Rate) as Section 3.4 (and subsequent
Sections and cross references shall be renumbered as appropriate), and (ii) a
new Section 3.3 shall be added that reads as follows:


Section 3.3. Optional Contributions. The Employer may make an additional
contribution (an Optional Contribution) for a Plan Year to all or a select group
of Participants as designated by the Committee (and noted on a schedule approved
and maintained by the Employer). The amount of this Optional Contribution shall
be in such amounts as approved and designated by the Committee for each of the
Participants on a schedule maintained by the Employer.


7.SUBSEQUENT DEFERRAL ELECTION. Effective January 1, 2019, Section 4.1(e) is
added to the Plan Statement as follows:


(e)    Election to Delay Distribution. Subject to Section 4.4, the Participant
may elect to delay the time of distribution or change the form of distribution
with respect to any Plan Year’s deferral election of Base Compensation or
Incentive Compensation within his or her Elective Deferral Account, and also
with respect to the entirety of the Participant’s Restoration Contributions or
entirety of a Participant’s Optional Contributions, by submitting an election to
the Human Resources Department in accordance with the following criteria:


(i)
Such election must be submitted to and accepted by the Human Resources
Department (in the Company’s sole discretion) at least twelve (12) months prior
to the date a distribution to the Participant with respect to such original
deferral election would otherwise have commenced; and



(ii)
The commencement of distribution with respect to such deferral is delayed at
least five (5) years from the date the distribution would otherwise have been
paid; and



(iii)
The election shall have no effect until at least twelve (12) months after the
date on which the election is made (and for clarity, no attempted delay will be
effective if distribution of such Plan Year’s deferral election of Base
Compensation or Incentive Compensation, as applicable, would have commenced
under the original deferral election within twelve (12) months of the election
to delay payment); and



(iv)
The election may change the form of payment to a lump sum or any installment
payment form permitted by the Company in its sole discretion, provided that the
commencement of payment is delayed at least five (5) years from the original
time of distribution with respect






--------------------------------------------------------------------------------




to such Plan Year’s deferral of Base Compensation or Incentive Compensation, as
applicable; and


(v)
Notwithstanding the foregoing, the Committee shall interpret all provisions
relating to changing the distribution election under this Section 4.1(e) in a
manner that is consistent with Section 409A of the Code and Treasury regulations
and other guidance issued thereunder. Accordingly, if the Company determines
that an election is inconsistent with Section 409A of the Code and other
applicable tax law, the election shall not be effective.



8.DISTRIBUTION OF OPTIONAL CONTRIBUTION ACCOUNT. Effective January 1, 2019,
Article 4 shall be amended (i) to renumber Section 4.3 (Exception to Payment
Terms) as Section 4.4 (and subsequent Sections and cross references shall be
renumbered as appropriate), and (ii) a new Section 4.3 shall be added that reads
as follows:


Section 4.3. Distribution of Optional Contribution Account. Distribution to a
Participant of the Participant’s Optional Contribution Account shall be made in
a lump sum on the date that is
30 days after the Participant’s Separation from Service or as soon as
Administratively Reasonable following that date. If the Participant is entitled
to and the Company makes any additional Optional Contributions to the
Participant’s Optional Contribution Account after the date of the initial
distribution, such additional Optional Contributions shall be distributed on
October 1 of the year following the year in which the Participant has a
Separation from Service.


9.DELAY IN DISTRIBUTIONS. Effective January 1, 2019, Section 4.4(e)(ii) (prior
to this amendment, Section 4.3(e)(ii)) shall be amended to add two new final
sentences that reads as follows:


This Section 4.3(e)(ii) shall apply to contributions to the Plan based on
Compensation earned prior to January 1, 2019. This Section 4.3(e)(ii) shall not
apply to contributions based on compensation earned on and after January 1,
2019.


10.SAVINGS CLAUSE. Save and except as hereinabove expressly amended, the Plan
Statement shall continue in full force and effect.





